FILED
                           NOT FOR PUBLICATION
                                                                            MAR 21 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DORIAN D. BAILEY,                                No.   15-15955

              Petitioner-Appellant,              D.C. No.
                                                 2:10-cv-00084-TLN-CKD
 v.

GREG LEWIS, Warden,                              MEMORANDUM*

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                            Submitted March 14, 2017**
                             San Francisco, California

Before: TROTT, WARDLAW, and GOULD, Circuit Judges.

      Convicted by a jury in California state court of multiple felony crimes

including kidnapping, forcible rape, and robbery, Bailey now appeals the district

court’s denial of his petition for a writ of habeas corpus. Citing Drope v. Missouri,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
420 U.S. 162, 171-75 (1975), he claims that the state trial court deprived him of his

federal constitutional right to due process of law by failing to order sua sponte a

competency hearing to determine his mental competence to stand trial. See also

Dusky v. United States, 362 U.S. 402 (1960) (per curiam). The California Court of

Appeal rejected this claim in a reasoned opinion, and the California Supreme Court

affirmed Bailey’s conviction.

      We have jurisdiction over this timely appeal pursuant to 28 U.S.C. §§ 1291

and 2253.

      Section 2254(d) requires us to uphold a state court’s decision on a federal

constitutional claim unless that decision was contrary to, or involved an

unreasonable application of, clearly established federal law as determined by the

Supreme Court of the United States; or the state court’s decision was based on an

unreasonable determination of the facts in light of the evidence presented in the

state court proceedings. 28 U.S.C. § 2254(d); Harrington v. Richter, 562 U.S. 86,

97-98 (2011).

      On this record, we conclude that the California Court of Appeal’s decision

was free of legal error. Moreover, its determination and understanding of the

relevant facts was fully supported by the record. As the district court correctly

observed,


                                           2
    [I]t was reasonable [for the Court of Appeal] to find that
    the evidence before the trial judge did not raise a “bona
    fide doubt” about petitioner’s competency to stand trial.
    While petitioner had a history of mental illness, likely
    exacerbated by drug and alcohol use, none of the
    psychiatric reports before the trial judge suggested that
    petitioner could not understand what was happening at
    trial or assist his own attorney.

AFFIRMED.




                                 3